SUNDBERG, Justice,
dissenting.
I must respectfully dissent from the majority’s conclusion that a peremptory writ of mandamus should issue to the respondent requiring him to issue his certification to the Comptroller for payment of funds from the Insurance Commissioner’s Regulatory Trust Fund. I do not deem certification for payment by the Insurance Commissioner pursuant to the statutory scheme of chapters 175 and 185, Florida Statutes (1977), to be a ministerial act on his part which can be enforced through proceedings in mandamus. Certification of compliance is an act involving discretion or judgment on the part of the respondent. Consequently, petitioner has no clear legal right and respondent has no clear legal duty to certify. Fasenmyer v. Wainwright, 230 So.2d 129 (Fla.1969); State v. Cochran, 114 So.2d 797 (Fla.1959); DeGroot v. Sheffield, 95 So.2d 912 (Fla.1957); State v. Gamble, 339 So.2d 694 (Fla.2d DCA 1976).
However, by the same token, respondent is statutorily obliged to make a determination of compliance of petitioner’s plans for the years in question. Chapters 175 and *1303185 impose a clear legal duty upon him to make such a determination. It is apparent to me that the Insurance Commissioner has failed and refused to make a determination of compliance or noncompliance. He may not lawfully refrain from performing this statutory duty. State v. Kanner, 152 Fla. 400, 11 So.2d 889 (1943); State v, Cornelius, 100 Fla. 292, 129 So. 752 (1930); City of Coral Gables v. Sakolsky, 215 So.2d 329 (Fla.3d DCA 1968). Accordingly, I would cause to be issued a peremptory writ of mandamus directing the respondent to make a determination that the plans either do or do not comply with the requirements of chapters 175 and 185, Florida Statutes (1977). If he determines that the plans comply for the years in question, he must then issue his certification for payment. If he makes a determination that they do not comply, petitioner may seek appropriate review of that determination.
ENGLAND, C. J., and ALDERMAN, J., concur.